Citation Nr: 1532240	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  14-01 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a sinus-related disorder, to include recurrent rhinitis. 

2.  Entitlement to a compensable evaluation for disability due to chronic tonsillitis, status-post tonsillectomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from January 2001 to April 2001 and from October 2003 to April 2005, and she had additional service in the Army National Guard. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs, Regional Office located in Little Rock, Arkansas (RO), which denied the benefits sought on appeal. 

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  A chronic sinus disorder, to include recurrent rhinitis, is not shown to have been present in service, or for two years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, including exposure to environmental hazards.

2.  There are no current manifestations of the Veteran's residuals of tonsillectomy or chronic tonsillitis during the appellate period, and the Veteran's post-nasal drip symptoms are not residuals of her tonsillectomy or tonsillitis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for sinus-related disorder, to include recurrent rhinitis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.303, 3.317 (2014).

2.  The criteria for entitlement to a compensable rating for service-connected chronic tonsillitis, status post tonsillectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.97, Diagnostic Code 6515-6521 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Also, each of those letters informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The notice letter dated in May 2010 informed the Veteran of all elements required by 38 C.F.R. § 3.159(b), as stated above. 

Regarding the duty to assist, the RO has obtained the Veteran's service records and VA treatment records and provided her with VA examination in June 2010, April 2013 and May 2013.  In each examination report, the VA examiners recorded the Veteran's subjective medical history, identified the nature of the claimed disorders, and provided a medical opinion on the etiology of the diagnosed disorders.  The Board finds that the findings from the VA examination reports and the medical conclusions are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

 For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  However, sinus disability is not an enumerated chronic disease and section 3.303(b) is not applicable. 38 C.F.R. § 3.303(a) does remain applicable.

Additionally, service connection for chronic, undiagnosed illness (or a medically unexplained chronic multisymptom illness such as fibromyalgia, chronic fatigue syndrome, or irritable bowel syndrome) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

The record confirms the Veteran served in Southwest Asia during the Persian Gulf War.  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are for consideration in the instant case.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 C.F.R. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in the case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran seeks entitlement to service connection for a sinus-related disorder that is currently identified as recurrent rhinitis.  She contends that her current sinus disorder, manifested by post-nasal drip, throat irritation, and sneezing, had an onset during her period of service when she was stationed in Southeast Asia.  She believes that she developed sinus-related symptoms as a result of her exposure to environmental hazards.  The Veteran further states that she has experienced recurrent episodes of sinus-related disorder each year since her period of service. 

With respect to element (1), the medical evidence of record demonstrates that the Veteran has a current diagnosis of recurrent rhinitis.  See the reports of June 2010 and May 2013 VA examinations.  Element (1), current disability, is satisfied. 

The Board will now turn to whether the evidence of record supports element (2), in-service disease or injury.  A review of the Veteran's service treatment records shows she presented with complaints of upper respiratory infection in September 2004 and she gave a history of seasonal cold symptoms for the past four years.  The Veteran was again treated for upper respiratory symptoms in January 2005.  She was later assessed with chronic tonsillitis.  A March 2005 Post-Deployment Health Assessment shows that the Veteran reported symptoms of runny nose and chronic cough and she reported exposure to sand/dust, exhaust fumes, and other environmental hazards during her deployment in Southeast Asia.  

Post-service VA treatment records continue to show that the Veteran had chronic tonsillitis and she underwent a tonsillectomy in September 2005.  On a September 2006 periodic National Guard medical history report, the Veteran indicated a positive history of sinusitis, but her ears, nose, throat, respiratory and sinuses were evaluated as normal on the clinical evaluation at that time.  

The record next contains a January 2007 VA examination report in conjunction with the Veteran's claims for residuals of tonsillectomy.  In the examination report, the Veteran reported that she continued to experience recurrent soreness of the throat which she felt resulted from irritation from post-nasal discharge of the sinuses.  She reported that it occurs approximately two times a year when the weather is cool.  She used over the counter medication to treat her symptoms and denied seeking medical treatment for her symptoms.  Subsequent VA and private treatment records show complaints of sore throat and sinus-related problems.  In the June 2010 VA examination report, she was diagnosed with recurrent rhinitis based on her reported symptoms of post-nasal drainage and throat irritation. 

While there is indication of respiratory problems during the Veteran's period of service, none of these service treatment records reflect a diagnosis or treatment for chronic sinus disorder or recurrent rhinitis.  38 C.F.R. § 3.303.  Moreover, the subsequent medical evidence does not show that the Veteran was assessed with recurrent rhinitis until two years after her separation from service.  That being said, the Board cannot ignore the Veteran's in-service complaints.  Element (2), an in- disease, has been satisfied. 

Moreover, the service records do show that the Veteran was deployed in Southwest Asia from 2004 to 2005.  The Veteran further reports that her respiratory problems first manifested as result of her exposure to desert sand and other environmental hazards. 

The Board notes that service connection may be established for a chronic disability resulting from an undiagnosed illness which became manifests during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016. 38 C.F.R. § 3.317(a)(1)(i).  However, here, the Veteran has been diagnosed with recurrent rhinitis.  Moreover, the record also contains a May 2013 VA examiner's medical opinion that the Veteran's reported medical history is not indicative of an upper respiratory condition that is a result of a chronic multisymptom diagnosis or unassociated symptoms related to undiagnosed illness. Service connection on a presumptive basis or as due to undiagnosed illness is not warranted.  Regardless, element (2), with respect to in-service injury has also been satisfied. 

With respect to element (3), nexus or relationship, there is no favorable medical nexus opinion of record that supports medical links between the current diagnosed recurrent rhinitis and the Veteran's period of service.  Here, the record only contains a negative medical nexus opinion in a May 2013 VA examination report.  In that report, the VA examiner noted that a review of the claims folder, including the service treatment records, the Veteran's reported medical history and the findings from clinical evaluation.  Based on a review of the claims folder, the VA examiner concluded that the Veteran's recurrent rhinitis was not related to her period of service.  The VA examiner noted that there was no history of sinusitis or sinus-related disorder during the Veteran's period of service.  Rather, the VA examiner felt that the Veteran's symptoms were seasonal and allergic in nature.  The VA examiner concluded that the Veteran's exposure to environmental hazards during her period of service did not cause or aggravate her recurrent rhinitis symptoms.  The medical conclusion was supported by the VA examiner review of the Veteran's service and post-service treatment records. 

The Veteran has not submitted competent nexus evidence contrary to the VA examiner's opinion.  The Veteran has been accorded ample opportunity to furnish medical evidence in support of her claims; she has not done so.  See 38 U.S.C.A. § 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits). 

The Board acknowledges that the Veteran has asserted that she has experienced symptoms indicative of recurrent rhinitis since her service period.  The Veteran is competent to describe her in-service experiences and observations of upper respiratory symptomatology.  Also, the medical record does show that the Veteran complained of recurrent post-nasal drainage and throat irritations only two years following her period of service.  However, she is not competent to opine on the question of etiology in this case.  She is not describing an observed cause and effect relationship, which she can observe through her senses and which dictates an inescapable conclusion.  Layno v. Brown, 6 Vet. App. 465 (1994). 

Accordingly, element (3), a nexus or relationship between the current diagnosed disorder and injury in service, has not been satisfied, and the Veteran's service-connection claim fails on this basis.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.

Increased Rating 

The Veteran contends that her service-connected chronic tonsillitis, status post tonsillectomy is more severe than the criteria associated with the noncompensable evaluation, and is therefore entitled to a higher disability rating. 

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id. 

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, because the evidence of record does not demonstrate symptoms relating to the Veteran's previous chronic tonsillitis diagnosis throughout the appellate period, the application of staged ratings is inapplicable in this case. 

The Veteran bears the burden of presenting and supporting her claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  Consequently, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may only consider independent medical evidence in support of its findings and may not substitute its own medical opinion). 

In June 2010, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's medical history of tonsillitis and her 2005 tonsillectomy.  The examiner also noted the symptomatology the Veteran was currently experiencing, such as nasal congestion, drainage, phlegm, and throat irritation.  Upon examination, the Veteran was found to be in no acute distress.  The ear canals and tympanic membranes appeared normal.  There was no evidence of tenderness on palpation of the paranasal sinus areas.  The Nasal airways were open and not abnormalities were observed.  The tonsils had been surgically removed and the tonsil fossae were clean and clear well healed without tonsil tags.  The examiner diagnosed the Veteran as status post tonsillectomy.  The VA examiner further noted that when the Veteran was asked if she experienced any difficulties since the tonsillectomy, she responded that she had occasional mild discomfort in her throat but she did not feel it was related to the surgical procedure. 

The Veteran was afforded another VA examination in May 2013 in conjunction with her claim.  It was noted that the Veteran had a history of chronic tonsillitis and she had undergone a tonsillectomy in 2005.  The Veteran primarily complained of post-nasal drainage and throat irritation.  On clinical evaluation, there was no evidence of hoarseness or other throat abnormalities on clinical examination.  The VA examiner concluded that the Veteran has had no recurrence of tonsillitis since her tonsillectomy and her symptoms of throat irritation resulted from when she experienced spring seasonal symptoms and post-nasal drainage.  

The Veteran is currently rated by analogy to 38 C.F.R. § 4.97, Diagnostic Code 6516.  Under this code, a 10 percent rating will be assigned for chronic laryngitis where there is hoarseness with inflammation of the cords or mucous membranes, and a 30 percent rating is assigned where there is hoarseness with thickening of the nodules or cords, polyps, submucuous infiltration, or pre-malignant changes on biopsy.  There is no evidence showing that the Veteran suffers from these symptoms, and the preponderance of the evidence is against finding that any possibly analogous symptoms are due to her previous diagnosis of tonsillitis or are residuals of her tonsillectomy. 

In this regard, there is no other evidence of treatment for residuals of a tonsillectomy in the evidence of record.   Moreover, the Veteran has not asserted, and the evidence of record does not demonstrates, that mild discomfort in her throat is a residual of her tonsillectomy.  Rather, both the Veteran and the May 2013 VA examiner have associated her episodes of mild throat irritation with her symptoms of post-nasal drainage associated with her sinus-related disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board has considered the applicability of other respiratory codes.  However, the Veteran has not alleged the symptoms described in DCs 6502, 6504, and 6518-6524, and the sinusitis rating codes cannot be applied because the VA examiner explicitly opined that these symptoms were not residuals of the Veteran's service-connected tonsillitis.  Mittleider, 11 Vet. App. at 182.  The preponderance of the evidence is against entitlement to a compensable rating for residuals of chronic tonsillitis, status post tonsillectomy.

The Board considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

 Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture to render the available schedular evaluations for the service-connected chronic tonsillitis, status post tonsillectomy.  A comparison between the level of severity and symptomatology of the Veteran's service-connected residuals with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, there is no evidence of abnormalities as residuals of tonsillectomy and the Veteran has not associated any of her recurrent throat irritation with her surgery. Thus, the criteria and the rating assigned adequately contemplate the Veteran's symptoms and an extraschedular rating for the tonsillectomy residuals is not warranted.

 The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014). The Veteran has at no point during the current appeal indicated that she believes the assigned schedular ratings for her service-connected disabilities to be inadequate or that the schedular criteria do not adequately describe or reflect her symptomatology. Therefore, referral for consideration of an extraschedular evaluation on this basis is not warranted. 

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (the Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that her service-connected disabilities render her totally unemployable.   Rather, the record demonstrates that the Veteran has remained employed during the applicable period under appeal.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should she choose to do so.


ORDER

Entitlement to service connection for sinus disorder, identified as recurrent rhinitis, is denied. 

Entitlement to a compensable rating for chronic tonsillitis, status post tonsillectomy, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


